DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant should indicate the wagering and common display feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagner et al. (US Pub. No. 2013/0274016 A1 hereinafter Gagner).
As per claim 1, Gagner teaches a non-transitory computer-readable medium containing instructions embodied thereon which, when executed by a at least one processor, causes the at least one processor (Fig. 17 and paragraph [0106] see gaming machine architect) to: cause to be displayed, on a multiplayer game display (Fig. 1, item 102 and paragraph [0034] see community screen), a group metamorphic game element, wherein the group metamorphic game element includes a plurality of communal game elements, the group metamorphic game element configured to interact with each of the plurality of electronic gaming machines (Fig. 1, item 150 and Fig. 11, item 1115 and paragraphs [0034], [0048], and [0069]-[0071] teaches a communal game comprising a communal screen, item 102, 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 3-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al. (US Pub. No. 2013/0274016 A1 hereinafter Gagner) in view of Walker et al. (US Pub. No. 2004/0204235 A1 hereinafter referred to as Walker).
As per claim 3, Gagner does not teach a medium wherein the instructions further cause the at least one processor to determine the activation of the multiplayer feature based on a number of active players playing the multiplayer game.  However, Walker teaches a community game requiring a team of players to take part (abstract).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to require at least a certain number of players to take part before activating the feature thereby insuring that it is a communal multiplayer game.
As per claim 4, Gagner does not teach a medium wherein the instructions further cause the at least one processor to activate a community bonus during the multiplayer game, wherein the community bonus is configured to provide an award to each of the players of the multiplayer game.  However, Walker teaches a community bonus activated during the play of a bonus game which is awarded to each eligible player (abstract and paragraph [0083]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a group wide bonus to be awarded thereby insuring that each player achieves an award in the bonus game regardless of individual performance thereby providing an incentive for less skilled players to still play the game instead of looking elsewhere for an easier game.

As per claim 6, Gagner does not teach a medium wherein the group metamorphic game element is a tree, wherein the communal game elements are at least one of coins, envelopes, and fruits displayed on the tree, and wherein the individual metamorphic element is configured to collect coins from at least the tree over a plurality of rounds of game play of the multiplayer game.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including plucking fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a plurality of different means to present the bonus game, including plucking fruit (see Walker paragraph [0175]) instead of grabbing stars, in order to provide an entertaining means to present the outcome determination to a player in order to keep a 
As per claim 7, Gagner does not teach a medium wherein the instructions further cause the at least one processor to apply the activated multiplayer feature by causing a predetermined number of coins displayed on the tree to transition from the tree into the individual metamorphic element of the first electronic gaming machine.  However, Gagner teaches a gaming system wherein the communal element is shown moving into a player’s gaming machine (Fig. 11, item 1115 and paragraphs [0069]-[0071] shows the element moving from the screen to a player device in the bank of gaming machines ) and Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including plucking fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) with a display of awards being given to a gaming machine being implemented via a bucket, or storing element, which holds the credit awards for at least sometime (Fig. 5D and paragraph [0079]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a plurality of different means to present the bonus game, including plucking fruit (see Walker paragraph [0175]) instead of grabbing stars, in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s attention including showing the awards being stored in order to properly communicate to a player what they have earned over a period of time.  Specifically the type of animation and images used are a design choice and are based on a desired theme intended by a gaming operator.
As per claim 8, Gagner does not teach a medium wherein the instructions further cause the at least one processor to apply the activated multiplayer feature by causing an envelope displayed on the tree to transition from the tree to the individual metamorphic element of the first electronic gaming 
As per claim 9, Gagner does not teach a medium wherein the instructions, when executed, further cause the at least one processor to provide a visual effect by causing the envelope to suspend over the individual metamorphic element and tilt to release a predetermined number of coins into the individual metamorphic element.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including displaying the plucking of fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a plurality of different means to present the bonus game, such as unique animations presented by Walker, in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s attention.  Specifically the type of animation and images used are a design choice and are based on a desired theme intended by a gaming operator.

As per claim 11, Gagner does not teach a medium wherein the instructions further cause the at least one processor to cause another envelope to appear on the tree over a plurality of subsequent rounds of game play of the multiplayer game.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including displaying the plucking of fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]) with multiple rounds (paragraph [0184]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a plurality of different means to present the bonus game, such as unique animations presented by Walker, in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s 
As per claim 12, Gagner does not teach a medium wherein the activated multiplayer feature is a cascading feature, and wherein the instructions further cause the at least one processor to provide a visual effect by causing the individual metamorphic element to explode, thereby releasing coins from the individual metamorphic element.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including displaying the plucking of fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]) with multiple rounds (paragraph [0184]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a plurality of different means to present the bonus game, such as unique animations presented by Walker, in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s attention.  Specifically the type of animation and images used are a design choice and are based on a desired theme intended by a gaming operator.
As per claim 13, Gagner does not teach a medium wherein the instructions further cause the at least one processor to transfer one or more of the released coins from the first electronic gaming machine into a respective individual metamorphic element of a second electronic gaming machine of the plurality of gaming machines.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including displaying the plucking of fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]) with a shared prizes being presented for each eligible player (paragraph 
As per claim 16, Gagner does not teach a medium wherein the instructions further cause the at least one processor to apply the activated multiplayer feature by causing a fruit displayed on the tree to transition from the tree into the individual metamorphic element of the first electronic gaming machine.  However, Walker teaches a gaming system (abstract) comprising a shared bonus game comprising a tree used to present prizes (paragraphs [0083]) including plucking fruit from the tree which represent credit awards (paragraph [0175]) with awards additional displayed as coins (paragraph [0108]) wherein the bonus game is triggered via a number of symbols in a base game (paragraph [0174]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gagner with Walker, since Gagner is modified to include a plurality of different means to present the bonus game, including plucking fruit (see Walker paragraph [0175]) instead of grabbing stars, in order to provide an entertaining means to present the outcome determination to a player in order to keep a player’s attention.  Specifically the type of animation and images used are a design choice and are based on a desired theme intended by a gaming operator.
As per claim 17, Gagner does not teach a medium wherein the instructions further cause the at least one processor to: determine that one additional scatter symbol needs to be displayed on a plurality of reels of the first electronic gaming machine to trigger a free spins bonus game; based on the determination, cause the fruit to transition from the individual metamorphic element onto a symbol 
As per claim 18, Gagner teaches a medium wherein the first electronic gaming machine includes a plurality of reels, and wherein the instructions further cause the at least one processor to: select and display a plurality of symbols for each of the plurality of reels (paragraph [0127]); and evaluate the plurality of symbols to determine whether the plurality of symbols include a threshold number of scatter symbols for triggering a free spins bonus game, wherein each of the scatter symbols is associated with an award value (paragraph [0127] bonus feature trigger and paragraph [0032] includes bonus spins as a bonus feature).
As per claim 19, Gagner teaches a medium where the instructions further cause the at least one processor to: replace a personal play area of the first electronic gaming machine with a bonus play area associated with the free spins bonus game, the bonus play area including a plurality of reels associated 
As per claim 20, Gagner teaches a medium wherein the instructions further cause the at least one processor to calculate the repeat fortune value by summing each respective award value associated with the scatter symbols that triggered the free spins bonus game (paragraph [0127] bonus feature trigger and paragraph [0032] includes bonus spins as a bonus feature with awards based on symbol outcomes (paragraph [0127])).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gagner et al. (US Pub. No. 2013/0274016 A1 hereinafter Gagner) and Walker et al. (US Pub. No. 2004/0204235 A1 hereinafter referred to as Walker) in view of Aoki (US Pub. No. 2012/0252562 A1).
As per claim 14, Gagner does not teach a medium wherein the activated multiplayer feature triggers a progressive bonus game, wherein the instructions further cause the at least one processor to: replace a personal play area of the first electronic gaming machine with a progressive play area associated with the progressive bonus game, the progressive play area including a plurality of tokens; receive, via a player input button of the first electronic gaming machine, a plurality of player inputs selecting each of the plurality of tokens; replace the plurality of tokens with a plurality of jackpot names; 
As per claim 15, Gagner does not teach a medium wherein the instructions further cause the at least one processor to reset the progressive jackpot value to a jackpot reset value associated with the matching jackpot name.  However, Aoki teaches resetting a jackpot once awarded (paragraph [0006]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Visconik (US Pub. No. 2004/0048646 A1) teaches a gaming system comprising an award animation using a pot tipping over to spill out coins.
Englman et al. (US Pub. No. 2005/0003880 A1) teaches a gaming system comprising an award animation using the opening of an envelope.
Kato (US Pub. No. 2008/0045320 A1) teaches a gaming system comprising using the number of scatter symbols to determine an award.
Yoshizawa (US Pub. No. 2008/0207308 A1) teaches a gaming system comprising a communal display.
Collette et al. (US Pub. No. 2011/003439 A1) teaches a gaming system comprising a communal game wherein players catch fish in order to achieve an award.
Nguyen (US Pub. No. 2011/0092271 A1) teaches a communal game wherein players have persistent elements they use in subsequent rounds.
Meyer (US Pub. No. 2015/0018070 A1) teaches a gaming system comprising an exploding symbol which awards a prize.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/28/2021